PER CURIAM.
When this case was first before this court (Lesaius v. Goodman, 165 Fed. 889, 91 C. C. A. 567), we reversed the ordei of the District Court and remanded the case without prejudice to such further proceedings as justice might demand. After'the case had been remanded it was then before the District Court on the petition of the trustee to review the order of the referee. Either of two courses might then have been pursued: First, the trustee might have applied to the court to remand the case to'the referee to take additional proofs and rehear the case; or, second, he might have applied to the court for a rehearing on the petition to review. He did neither of these things. He asked the court, by a petition, to amend the order which this court had reversed. But there was no order of the District Court to be amended. It had been annulled by the order of this court, and stood for nothing. The order now before us is the so-called amenda*691tory order of the court made upon the petition of the trustee. We do not see how it can be affirmed. We regret the necessity of sending the case back a second time.
The order will be reversed; but, in view of the grave charges of fraud against the bankrupt, the case will be remanded with leave to the trustee to apply to the District Court, either for an order remanding the case to the referee for further proofs and a rehearing before the referee, or for a rehearing by the court on the trustee’s petition to review the referee’s order. No costs will be allowed' to either party in this court on this proceeding.